 

Agreement

 

  Transferor: Ningsheng Financial Information Service (Shanghai) Co., Ltd.    
(Hereinafter referred to as “Party A”)         Transferee: Benefactum Alliance
Business Consultant (Beijing) Co., Ltd.     (Hereinafter referred to as “Party
B”)

 

Whereas:

 

1. Jinan Branch of Ningsheng Financial Information Service (Shanghai) Co., Ltd.,
Chengyang Branch of Ningsheng Financial Information Service (Shanghai) Co.,
Ltd., Jimo Branch of Ningsheng Financial Information Service (Shanghai) Co.,
Ltd., Weihai Branch of Ningsheng Financial Information Service (Shanghai) Co.,
Ltd., Yantai Branch of Ningsheng Financial Information Service (Shanghai) Co.,
Ltd. which belong to Party A are the partners of Party B and provide
corresponding information consultation service for Party B;

 

2. In order to strengthen business management and effectively integrate
resources, Party B decides to authorize five branches of Ningsheng Financial
Information Service (Shanghai) Co., Ltd. as transferees according to the current
situation.

 

For this purpose, through friendly negotiation by both parties, in regard to the
related matters of assets transferred by Party to five branches of Ningsheng
Financial Information Service (Shanghai) Co., Ltd., the agreement has been
reached as below in Shanghai where Party A is located on Dec. 5, 2015:

 

Article 1 Subject of Transfer

 

Party A agrees to transfer all the assets of the five branches of Ningsheng
Financial Information Service (Shanghai) Co., Ltd. and the corresponding
liabilities (hereinafter referred to as “transferred assets”, including but not
limited to the existing customer resources, all kinds of assets, personnel and
liabilities) to Party B on the closing date. See Annex I for the specific list
of transfer.

 

Article 2 Closing Date and Cost Payment

 

2.1 The closing day of transfer determined by both parties through consensus
shall be: Dec. 31, 2015.

 



2.2 From the closing date stipulated in this agreement, Party B shall become a
legal owner of the transferred assets and shall be entitled to have all the
rights and obligations related to the transferred assets.

 

 

 

 

2.3 Party A and Party B agree that RMB 3,619,301.60 Yuan shall be taken as the
transfer price of the transferred assets:

 

Party B shall pay the money to Party A before the date___________.

 

Article 3 Guarantee and Commitment

 

3.1 Guarantee and commitment of Party A

 

3.1.1 Party A is a limited liability company formally established and legally
existing in accordance with Chinese law, and has all the necessary rights,
powers and ability to conclude and perform all the obligations and
responsibility under this agreement; and this agreement is legally binding for
Party A as soon as it is signed.

 

3.1.2 Party A acknowledges that it legally owns all the transferred assets which
are currently owned by it and will be continue to be owned by it before the
closing date as stipulated in this agreement.

 

In addition to those who have already made a specific written disclosure to
Party B, there is no pledge, guarantee or any other right of the third party or
other restrictions which will cause an adverse effect to the value of the
above-mentioned assets and rights and interests, and the ability of the
application, transfer and disposal of these assets and rights and interests.



3.1.3 Party A does not suffer from any ongoing lawsuit, arbitration or
administrative procedure, or to which Party A is a party, or in which any part
of assets transferred by Party A is the subject matter, and may possibly have a
material adverse effect on the condition of transferred assets or the business
operation provided that a judgment or ruling is made against Party A, except
those explicitly disclosed in writing to Party B.

 

3.1.4 Party A will properly handle any matters not covered in the process of the
assets transfer as mentioned in the agreement together with Party B in
accordance with national laws and the spirit of the related policy.

 

3.2 Warrants and Acknowledgement of Party B

 

3.2.1 Party B shall properly maintain and use the assets transferred by others
and shall be engaged in the legitimate business activities.

 

3.3.2 Party B will properly handle any matters not covered in the process of
transfer of property rights as mentioned in the agreement together with Party A
in accordance with national laws and the spirit of the related policy.

 

3.3.3 In accordance with the stipulations of this agreement, the transfer cost
shall be paid to Party A.

 

 

 

 

Article 4 Confidentiality Clause

 

In addition to laws and regulations, either party shall not disclose the related
contents of this agreement to any third party outside the parties involved in
this transaction without the written consent of the other party.

 

Article 5 Responsibility for Breach of Contract



Shall either party breach the contract in of any statement, guarantee and
commitment of this agreement, or breach of any clauses of this agreement. The
breaching party shall pay comprehensive and full compensation to the
non-breaching party.

 

Article 6 Miscellaneous Provisions

 

6.1 All disputes arising from the performance of this agreement or in connection
with this agreement shall be settled through friendly consultation by both
parties. If the dispute cannot be resolved through consultation, either party
can file a suit with the people’s court at the location of Party A.

 

6.2 The agreement shall take effect with the seal of both parties and is made in
quadruplicate, with each party holding two copies respectively, which shall have
the same legal force.

 

(Blank below)

Party A (seal):                                                     Party B
(seal):

 

[ex10-4_001.jpg]

 

 

 

 



 